 SERV-AIR, INC.263Serv-Air, Inc.andLodge 898, International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO. Case 16-RC-5168June10, 1970DECISION AND DIRECTION OF SECONDELECTIONBy MEMBERSMCCULLOCH,BROWN,AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed on April 1, 1969, anelection by secret ballot was conducted on April22, 1969, under the direction and supervision ofthe Regional Director for Region 16 among the em-ployees in the appropriate unit. At the conclusionof the election, the parties were furnished with atally of ballots which showed that of approximately916 eligible voters, 920 cast ballots, of which 371were for, and 545 were against the Petitioner, 3ballots were challenged, and 1 was void. Thereafter,the Petitioner filed timely objections to conduct af-fecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on July 25, 1969, issued and served on thepartieshisReport on Objections in which herecommended to the Board that the Employer'smotion to dismiss the Petitioner's objections beoverruled; that Petitioner's Objections 5, 7, 10, 11,and 12 be overruled; and that Objections 4 and 9sustained, the election set aside, and a new electionbe directed. In view of his recommendation thatObjections 4 and 9 be sustained, he reserved rulingon Objections 1, 2, 3, 6, and 8. He further recom-mended, in the alternative, that if his recommenda-tionswith respect to Objections 4 and 9 were notadopted, a hearing be held for the purpose ofresolving credibility and making findings of fact onthe basis of record testimony in regard to Objec-tions 1, 2, 3, 6, and 8. Thereafter, on August 4,1969, the Employer filed timely exceptions to theRegionalDirector's report, submitting that anysecond election or recommendation thereof be de-nied,or at least deferred, until after a hearing oncertain objections.On August 26, 1969, the Board directed that ahearing be held to resolve the issues raised withrespect to Petitioner's Objections 1, 2, 3, 4, 6, 8,and 9. Thereafter, pursuant to notice of hearing onobjections, a hearing was held on various daysbetween September 23 and 26, 1969, in Enid,Oklahoma, before Hearing Officer Charles H.Steere. On December 5, 1969, the Hearing Officerissued and served on the parties his Report on Ob-jections in which he recommended that Petitioner'sObjections 1, 2, 3, 4, 6, 8, and 9 be sustained, theelection set aside and that the case be remanded tothe Regional Director for the purpose of permittinghim to conduct a second election. The rulings ofthe Hearing Officer made at the hearing are freefrom prejudicial error and are hereby affirmed.Thereafter, the Employer filed timely exceptions tothe Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees within themeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All production and maintenance employeesemployed by Serv-Air, Inc., at Vance AirForce Base, Enid, Oklahoma, excluding allother employees, office clerical employees,professional employees, fire department em-ployees, guards, watchmen and supervisors asdefined in the Act.5.The Board has duly considered the HearingOfficer'sReport on Objections and the entirerecord in the case, including the exceptions, and forthe reasons set out below, adopts the Hearing Of-ficer's recommendation that the election be setaside and a second election be directed.The record shows that Objections 1, 2, 3, 8, and9 in principal part involve the Petitioner's conten-tion that the Employer unduly interfered with theelectionby informing employees during thepreelection period that in the event the Petitionerwere selected as collective-bargaining representa-tive and a strike were called, they would lose theirjobs.Uncontradicted testimony indicates that cer-tain supervisors declared to unit employees that inthe event of a strike the Air Force would certainlytake over the functions now performed by Serv-Airas it had done in the past when the Union called astrike in another bargaining unit in 1965. More im-portantly, the Employer, in two letters addressed to183 NLRB No. 32 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees, during the preelection campaign,clearly conveyed the impression that selection oftheUnion would bemeaninglesssince the Em-ployer intended to bargain from "scratch" innegotiating existingbenefits, that the Employerwould violate the law, as it had done in the past,rather thansigna contract, and that in order tosecure any benefits the Union would have to strike,in which case the Air Force would surely take overand thus eliminate all jobs in the bargaining unit. Inour view, the minatory character of the letters andthe context in which they appeared constitute animproper interference with the election and justifiesour setting the election aside.Petitioner'sObjection 4 alleges that during theelection, supervisors of the Employer were presentin the voting area where they stared at votersgetting in line and signaled to them to vote "No." Itappears from the record that the voting area wasnot clearly demarcated or understood, that super-visors were present in the general area surroundingthe polls by agreement and in pursuance of theirnormal activities, and that the evidence relating totheirexpressions and gestures was ambiguous.Under these circumstances we shall overrule thisobjection. In view of our determination herein, wefind it unnecessary to pass upon Objection 6, whichinvolves a no-distribution rule.ORDERIt ishereby ordered that the election previouslyconducted herein on April 22, 1969, be, and ithereby is, set aside.[Direction of Second Election' omitted frompublication. ]Member McCulloch,dissenting in part:Idon'tagree with the "minatory"characteriza-tion of the statements relied on by my colleagues insetting aside the election.Hence I would overrulethe Petitioner's objections based on this conduct.One of the Employer's statements found objec-tionable by the majority was that in the event of astrike the Air Force would take over the Em-ployer's operations as it had done in similar circum-stances in 1965. This seems to me a reasonable pre-diction of a kind which is privileged by Section8(c). ". . . [A]n employer is free to tell employeeswhat he reasonably believes will be the likelyeconomic consequences of unionization that areoutside his control,as distinguished from threats ofeconomic reprisal to be taken solely on his ownvolition."N.L.R.B.v.River Togs,Inc.,382 F.2d198,202(C.A. 2), quotedwithapproval inN.L.R.B.v.Gissel Packing Co.,395 U.S. 575, 619.Similarly, I evaluate as legitimate argument thestatements contained in the Employer's preelectionletters to employees that my colleagues regard asprohibited threats.The Employer stated reasonablyand accurately that in the event the Union won theelection,the employees would not necessarily get"more"; that under the law there is equal opportu-nity in bargaining to lose benefits as well as gainbenefits.The Employer did not state that it wouldviolate the Act rather than sign a contract,and thatin order to secure any benefits the Union wouldhave to strike.Nor fairly read in their entirety didthe letters convey this impression in my opinion.The Employer did state,"if it is economically notfeasible for the Company to grant their[Union] de-mands, the Union may call for a strike.IS THATWHAT YOU WANT? IS THIS FULL EMPLOY-MENT?"As I stated above, this is fair argument.i In order to assure that all eligible votersmay havethe opportunity to beinformed of theissues in the exercise of theirstatutoryright to vote, allparties to the electionshould haveaccess to a list of voters and their ad-dresses whichmay beused to communicate with themExcelsiorUn-deni ear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co.,394 U.S759 Accordingly,it isherebydirected that an election eligibility list, con-taining the names andaddressesof all the eligiblevoters,must befiled bythe Employerwith the Regional Director for Region 16 within 7 days afterthe date ofissuance of the Noticeof SecondElection by the RegionalDirector The Regional Director shall make the list available to all partiesto theelectionNoextension of time to file this list shall be granted by theRegionalDirectorexcept in extraordinary circumstancesFailure tocomply withthis requirement shall be grounds for setting aside the electionwhenever proper objections are filed